DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 8-10, 13-14, 16-17, 19, and 28-34 are examined in the following Office action. 
	Claims 20-27 are withdrawn from consideration as being drawn to a non-elected invention. 

Objections and Rejections that are Withdrawn
	The objection to the specification is withdrawn in light of Applicant’s amendment to the specification. 
	The claim objections are withdrawn in light of Applicant’s amendment and/or cancellation of the claims. 
	The indefiniteness rejections are withdrawn in light of Applicant’s amendment to the claims and cancellation of the claims. 
	The anticipation rejection over Budin is withdrawn in light of Applicant’s arguments. Applicant argued that the rejection of Budin is post-filing to the instant priority date. The Examiner has reviewed the ADS and agrees that the instant application claims benefit of the ‘723 provisional. However, the Examiner notes that the continuity data is not listed on the signed Bib data sheet dated 01/07/2021. The Examiner also reviewed the pre-grant publication and the entry 
	The obviousness rejection is withdrawn in light of Applicant’s amendments to the claims. However, a new obviousness rejection is set forth below in light of Applicant’s amendment to the claims. 

Claim Objection
	Claim 19 is objected to for its recitation of “altering the genome of an organelle” and “thereby altering the genome of the plastid and the mitochondrion.” To be proper, the preamble should recite “altering the genome of organelles” or equivalent language. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
32 recites the limitation "the sequence that is heterologous to the organelle DNA comprises" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	The claim is indefinite because neither claim 29 nor claim 29 recite “a sequence heterologous to the organelle DNA.” 
	Claim 33 recites “wherein at least one selected from the group consisting of.” The claim is indefinite because it is unclear what item is selected. What is being selected? Is it the polynucleotide? If it’s a polynucleotide, which polynucleotide?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 8697359).
The claims are drawn to a method for altering the plastid genome, the method comprising: 
introducing into an organelle a recombinant DNA construct comprising: 
a first polynucleotide encoding at guide RNA that directs a polynucleotide guided polypeptide to cleave at least one target sequence in the organelle; 
a second polynucleotide encoding a Cas9 protein, wherein the polynucleotide guided polypeptide cleaves at least one target sequence when associated with the guide RNA;
growing a cell comprising the recombinant DNA construct to express the first and second polynucleotides; and
selecting a cell having an organelle that comprises an altered genome, and wherein the first polynucleotide and the second polynucleotide construct are comprised in one recombinant construct. 
	The claims further require that the guide RNA is present on a polycistronic transcription unit, wherein the guide RNA is processed from a polycistronic transcription unit. The claims are drawn to the method further comprising introducing into the organelle a polynucleotide encoding at least one positive selection agent and a positive selectable marker. 
The claims are also drawn to the method, wherein the cell is grown in the absence of a positive selection agent, followed by growing the cell in the presence of a negative selection agent, and followed by selecting a cell that lacks a non-integrated recombinant DNA construct.
The claims require the method be a plant cell, and regenerating a plant from said plant cell comprising an altered organelle genome. The claims also require that the cell be a yeast or an algal cell. 
Zhang teaches their method of altering expression of at least one gene product in a eukaryotic cell comprising a single vector comprising a guide RNA and a Cas9 protein, where the guide RNA targets the target sequence and the Cas9 protein cleaves the DNA molecule, 
Zhang also teaches that the target sequence may be within an organelle of a eukaryotic cell such as the mitochondrion or chloroplast. See col. 6, first full paragraph. 
Zhang teaches the usage of a third polynucleotide comprising a sixth and seventh polynucleotide that correspond to two adjacent regions of homology in the organelle genome. Zhang states that an exogenous repair template can be introduced by homologous recombination. See col. 7, first full paragraph. See also Figures 21 A-D for their showing of sixth and seventh polynucleotides flanking an exogenous repair template for the purposes of initiating homologous recombination. Figures 21 A-D also show that only the exogenous template is bound by flanking adjacent regions of homology. Neither the guide RNA nor Cas9 endonucleases comprise these regions of homology. 
Zhang contemplates the usage of reporter genes as positive selection markers. See col. 23, first full paragraph. 

Response to Arguments
	Applicant argues that the amended claims recite “wherein the first polynucleotide are comprised in one recombinant construct.” Applicant argues that Zhang does not disclose a composition when comprised in one recombinant construct. See page 11 of the remarks. 
	This argument is not persuasive because Zhang teaches their method comprising a first regulatory element operably linked to a nucleotide sequence encoding a guide RNA that hybridizes with the target sequence and a second regulatory element operably linked to a nucleotide sequence encoding a Cas9 protein, wherein the components are located on same or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-10, 13-14, 16-17, 19, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8697359) in view of Mogollon et al (PLoS One, 2016, 11(12): e0168362) and Daniell (US 20130058969).
The claims are drawn to a method for altering the genome of the plastid and the mitochondrion, the method comprising: 
introducing into both organelles a recombinant DNA construct comprising: 
a first polynucleotide encoding at guide RNA that directs a polynucleotide guided polypeptide to cleave at least one target sequence in the organelle; 
a second polynucleotide encoding a Cas9 protein, wherein the polynucleotide guided polypeptide cleaves at least one target sequence when associated with the guide RNA;
growing a cell comprising the recombinant DNA construct to express the first and second polynucleotides; 
selecting a cell having the organelles with an altered genome; and 
	The claims further require that the guide RNA is present on a polycistronic transcription unit, wherein the guide RNA is processed from a polycistronic transcription unit. The claims are drawn to the method further comprising introducing into the organelle a polynucleotide encoding at least one positive selection agent and a positive selectable marker. 
The claims are also drawn to the method, wherein the cell is grown in the absence of a positive selection agent, followed by growing the cell in the absence of the positive selection agent. 
The claims require the method be a plant cell, and regenerating a plant from said plant cell comprising an altered organelle genome. 
The claims are drawn to the recombinant DNA construct comprising a donor DNA sequence flanked by homologous recombinantion arms, wherein the donor DNA is heterologous to the organelle DNA.  The claims are also drawn to 
Zhang teaches their method of altering expression of at least one gene product in a eukaryotic cell comprising a single vector comprising a guide RNA and a Cas9 protein, where the guide RNA targets the target sequence and the Cas9 protein cleaves the DNA molecule, 
Zhang also teaches that the target sequence may be within an organelle of a eukaryotic cell such as the mitochondrion or chloroplast. See col. 6, first full paragraph. 
Zhang teaches the usage of a third polynucleotide comprising a sixth and seventh polynucleotide that correspond to two adjacent regions of homology in the organelle genome. Zhang states that an exogenous repair template can be introduced by homologous recombination. See col. 7, first full paragraph. See also Figures 21 A-D for their showing of sixth and seventh polynucleotides flanking an exogenous repair template for the purposes of initiating homologous recombination. Figures 21 A-D also show that only the exogenous template is bound by flanking adjacent regions of homology. Neither the guide RNA nor Cas9 endonucleases comprise these regions of homology. 
Zhang teaches the usage of reporter genes as positive selection markers. See col. 23, first full paragraph. Zhang also teaches the selection of specific cells without a selection marker or a two step-process that may include a counter-selection system. See paragraph bridging cols. 8 and 9. The ordinary artisan would have understood that a counter-selection system is synonymous with a negative selection system. Zhang also teaches that a reporter gene may be fused to CRISPR enzyme. See col. 22, first full paragraph. Thus, Zhang teaches a selectable marker operably linked to a promoter. 
Zhang also teaches selecting hygromcyin resistant colonies comprising Cas9 in Chlamydomonas reinhardtii. See col. 62, first full paragraph. 

Zhang does not expressly teach altering both the mitochondrion and chloroplast at the same time. 	Mogollon teaches their method for rapidly generating transgenic organisms with modified genomes. See abstract. Mogollon teaches that applying positive selection followed by negative selection would improve the selection of transgenic organisms where the donor DNA had been integrated into the genome. Mogollon teaches that a target gene of interest flanked by homology regions are used to introduce donor DNA by homologous recombinantion. Positive selection is applied from day 1 resulting in organisms that contains both plasmids. After positive selection, cultures are maintained without drug and before negative selection is applied. Thus Mogollon teaches positive selection, no selection, and finally negative selection. See description of Figure 1. See also paragraph bridging pp. 3 and 4. 
Daniell teaches chloroplast transformation vectors designed to introduced a protein of interest. Daniell teaches promoters that are functional in the organelle (16S rRNA promoter) and the presence of a selectable marker. Daniell also teaches repeat regions for direct insertion of transgenics into the chloroplast genome by two homologous recombination events. See paragraph 0049. See also Figure 1. Daniell also teaches that their chloroplast transformation vector possess a chloroplast origin of replication, located within the trnI region. See paragraph 0128. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the expression vector of Daniell with the 
With respect to the transformation of both the chloroplast and mitochondria, the ordinary artisan would have recognized that simultaneously transformation is mere design choice, especially in view of the teachings of Zhang that plastids or mitochondria of eukaryotic organisms can be transformed with CRISPR/Cas9 to modify the organellar genome. 
With respect to the first polynucleotide located between the sixth and seventh polynucleotides, the Examiner contends that the inclusion of the selectable marker (i.e. the fourth prima facie obvious in view of the disclosure of Daniell. 
Daniell also teaches that the protein of interest (i.e. first polynucleotide of the instant invention) is located outside of the region bounded by the homologous recombination region represented by the sixth and seventh polynucleotides. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8697359) in view of Mogollon et al (PLoS One, 2016, 11(12): e0168362) and Daniell (US 20130058969) as applied to claims 1-2, 8-10, 13-14, 16-17, 19, and 28-34 above, and further in view of Xie et al (PNAS, 2015, 112(11): 3570-3575).
Claims 9 and 10 are drawn to the introduction of tRNA sequences between multiple guide RNAs in a polycistronic RNA. 
The teachings of Zhang, Mogollon, and Daniell have been discussed above. 
Zhang in view of Mogollon and Daniell do not teach multiple guide RNAs in a polycistronic RNA separated by tRNA sequences. 
Xie teaches their system to produce numerous gRNAs from a single polycistronic gene using the tRNA-processing system which cleaves both ends of the tRNA precursor. The tandemly arrayed tRNA-gRNA architecture was efficiently processed into gRNAs with desired 5’ target sequences in vivo to edit multiple chromosomal fragment. Xie also teaches that this method can be broadly used because tRNA processing is virtually conserved across all living organisms. See abstract.
At the time the invention was effectively filed it would have been obvious and within the scope of one of ordinary skill in the art to modify the polycistronic construct taught by Zhang . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/417,499 in view of Zhang (US 8697359).
The claims are broadly drawn to a method for altering the genome of an organelle by introducing a polynucleotide encoding a guide RNA, a second polynucleotide encoding Cas9, and third polynucleotide encoding at least one homologous organelle DNA of sufficient size for homologous recombination wherein the third polynucleotide comprises flanking arms for homologous recombination, a fourth polynucleotide comprising a selectable marker, and a fifth comprising an origin of replication that is functional in the organelle, and growing a cell such that the first and second polynucleotides are expressed. The claims further require that the altered organelle genome is a plastid or mitochondrion and that the organelle genome is homoplasmic 
The claims are also drawn to a negative selection agent and selecting a yeast or algal cell. 
Budin teaches their method for editing a genome of a mitochondria or chloroplast (see claim 1 and paragraph 0004). Budin teaches that their method allows for screening genetic changes in the organelle to achieve homplasmic integration without the use of a selection marker (paragraph 0049; see also Figure 1). Budin teaches that mitochondria without a targeted edit are under continual negative selection by Cas9, leading to homplasmic mitochondria (paragraph 0018). Thus, Budin teaches Cas9 can act as a negative selection agent. 
Budin also teaches that their plasmids contain origin of replications that are functional in the organelle. See paragraph 0066. 
Budin also teaches positive selection agents. See claim 1. 
Budin does not teach a polycistronic construct or a third polynucleotide comprising arms for homologous recombination. 
Zhang teaches their method of altering expression of at least one gene product in a eukaryotic cell comprising a single vector comprising a guide RNA and a Cas9 protein, where the guide RNA targets the target sequence and the Cas9 protein cleaves the DNA molecule, whereby expression of at least one gene product is altered. See claim 1. The single vector is thus a polycistronic vector. 
The nucleus of Zhang is an organelle of a cell. The specification defines “genome” as encompassing nuclear DNA and methods and compositions of the disclosure can be used for editing of the nuclear genome, organellar genome, or both. Thus, the specification makes clear that the phrase genome should not be limited only to the organellar genome. 

Zhang teaches the usage of a third polynucleotide comprising a sixth and seventh polynucleotide that correspond to two adjacent regions of homology in the organelle genome. Zhang states that an exogenous repair template can be introduced by homologous recombination. See col. 7, first full paragraph. See also Figures 21 A-D for their showing of sixth and seventh polynucleotides flanking an exogenous repair template for the purposes of initiating homologous recombination. Figures 21 A-D also show that only the exogenous template is bound by flanking adjacent regions of homology. Neither the guide RNA nor Cas9 endonucleases comprise these regions of homology. 
At the time the invention was effectively filed, it would have been obvious to combine the Budin and Zhang to generate plants, yeast, or algae comprising altered organelle genomes. One of ordinary skill in the art would have been motivated to make such a modification because Budin teaches that mitochondria and chloroplasts contain essential metabolic genes. One of ordinary skill in the art would have had a reasonable expectation of success given the knowledge afforded to the ordinary artisan regarding molecular cloning, especially in view of Budin and Zhang. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments: 
	Applicant requested that the obviousness double patenting rejection be held in abeyance until claims are in condition for allowance. Thus, the rejection is maintained for the reasons set forth above. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662